684 S.E.2d 891 (2009)
Patricia JOHNSON, Doris Laryea, Lovie H. Jones, and Geraldine Collier
v.
Lynwood LUCAS and Joe Peacock, t/a Triangle Timber Services
(Appealed by Virginia Lucas as Administratrix of the Estate of Lynwood Lucas).
No. 158A05-2.
Supreme Court of North Carolina.
October 8, 2009.
Brian K. Tomlin, for Patricia Johnson, et al.
Gordon C. Woodruff, Smithfield, for Joe Peacock.
George Ligon, Jr., Raleigh, for Lynwood Lucas.

ORDER
Upon consideration of the petition filed on the 9th of September 2008 by Defendant (Virginia Lucas as Administratrix of the estate of Lynwood Lucas) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 8th of October 2009.
HUDSON, J., recused.